September 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
SUBURBAN FARMS, INC. AND PARK ON WESTVIEW APARTMENTS, LP,
                         Appellants

NO. 14-13-00688-CV                          V.

               CHAMPION ENERGY SERVICES, LLC, Appellee
                  ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on May 23, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Suburban Farms, Inc. and Park on Westview Apartments, LP., jointly
and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.